UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

_________________________________
                                  )
SEBASTIAN NJANG, et al.           )
                                  )
                 Plaintiffs,      )
                                  )
           v.                     )             Civil Action No. 12-CV-0153(KBJ)
                                  )
THE WHITESTONE GROUP INC.,        )
                                  )
                 Defendant.       )
                                  )
_________________________________ )


                             ORDER IMPOSING SANCTIONS


      On April 30, 2013, the Court issued an order directing the parties to appear at a

post-discovery, pre-motion status conference before the Court on July 2, 2013, at 10:00

AM.   Plaintiffs’ counsel failed to appear at that time.     Defendant’s counsel orally

represented to the Court that Plaintiffs’ counsel had also failed to appear at the most

recent previous hearing in this case, which a different judge had scheduled on June 25,

2012. In light of Plaintiffs’ counsel’s repeated failure to appear at mandatory hearings ,

on July 3, 2013, the Court issued an Order to Show Cause why sanctions should not be

entered against Plaintiff’s counsel pursuant to Fed. R. Ci v. P. 16(f). (ECF No. 10.)

Defendant subsequently filed its own Motion for Sanctions, asking the Court to dismiss

the case pursuant to Fed R. Civ. P. 41(b), and to order Plaintiff to pay Defendant’s

attorney’s fees and costs associated with the July 2, 2013 hearing. (ECF No. 13.)

      Plaintiffs’ counsel responded to the Order to Show cause on July 15, 2013 . (ECF

No. 12.) Plaintiffs’ counsel’s response stated that he could not “offer any good


                                            1
explanation for missing the conference.”       Id. at 1.   Plaintiffs’ counsel also filed a

separate memorandum in response to Defendant’s Motion for Sanctions, arguing that

dismissal is too harsh a sanction for the Court to impose in these circumstances , but

providing no arguments as to why attorney’s fees and costs should not be assessed

against him. (ECF No. 14.)

      Having read and considered the documents described above, it is hereby

ORDERED that,


      pursuant to Fed. R. Civ. P. 16(f)(2), Plaintiffs’ counsel shall deliver payment to

Defendant’s counsel in the amount of $1,062.96 to reimburse Defendant’s counsel for

travel expenses incurred in connection with the July 2, 2013, hearing at which

Plaintiffs’ counsel failed to appear. Plaintiffs’ counsel shall pay the foregoing amount

no later than August 23, 2013. As requested in the Defendant’s counsel’s proposed

order, payment shall be made by check payable to the order of Vorys, Sater, Seymour

and Pease, LLP. Failure to comply with this order shall result in the imposition of

additional sanctions.


Date: August 2, 2013                             Ketanji Brown Jackson
                                                 KETANJI BROWN JACKSON
                                                 United States District Judge




                                           2